              Case 2:21-cv-00089-JCC Document 14 Filed 02/24/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    LYNN K. LOVELL,                                   CASE NO. C21-0089-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    EXPERIAN INFORMATION SOLUTIONS,
      INC.; EQUIFAX INFORMATION SERVICES
13    LLC; TRANS UNION, LLC; AND
      NATIONSTAR MORTGAGE LLC d/b/a MR.
14
      COOPER,
15
                            Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on Defendant Equifax Information Services LLC’s
20
     unopposed motion for an extension of time to respond to Plaintiff’s complaint (Dkt. No. 10.)
21
     Having thoroughly reviewed the motion and relevant record, and finding good cause, the Court
22
     GRANTS the motion and ORDERS that Defendant Equifax Information Services LLC’s
23
     deadline to answer or otherwise respond to the complaint is extended until March 29, 2021.
24
     //
25
     //
26
     //

     MINUTE ORDER
     C21-0089-JCC
     PAGE - 1
             Case 2:21-cv-00089-JCC Document 14 Filed 02/24/21 Page 2 of 2




 1   DATED this 24th day of February 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0089-JCC
     PAGE - 2
